Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                  
                                                                 DETAILED ACTION

1.This action is response to the amendment filed on 04/19/2022. Claims 1-9, 11-12, 14-20 are pending; claims 10 and 13 are canceled.

                                Reasons for allowance

 	2. With respect to claims 1, 11 and 20, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
	3. For claim 1, the prior arts of record, singly or in combination fails to teach claimed feature of indicating to the user one or more of the set of user interface components not included in the first subset as claimed. In addition, the prior art U.S. 8209598 to Pandey et al. (hereinafter "Pandey’598") teaches the export resource is invoked to identify components of the display object and an arrangement of the components. The export resource is invoked to generating an electronic document based at least in part on the identified components of the display object and the identified arrangement (Pandey column 1, lines 42-46), but Pandey does not teach identifying a classification of the first device from a plurality of device classifications each of which is characterized by one or more device capabilities; determining based on the classification of the first device, a first subset of user interface components of a set of user interface components stored in a memory coupled with the processor, subsets thereof being operative to implement at least one of a set of functions to facilitate access to at least a portion of the service, each of the first subset of user interface components being characterized by at least one requisite capability of the first device indicated by the classification of the first device; generating a first user interface to facilitate access to the service based on the determined first subset of user interface components; providing the first user interface to the first device such that the first device may facilitate use of the functions implemented thereby by a user of the first device to access at least a portion of the service enabled thereby; and indicating to the user one or more of the set of user interface components not included in the first subset as claimed. Accordingly, claims 1-9 are allowed.
3. For claim 20, the prior arts of record, singly or in combination fails to teach claimed feature of cache the first user interface so that for a subsequent request by a device belonging to the classification of the first device, data for the first user interface may be provided immediately as claimed. In addition, the prior art U.S. 8209598 to Pandey et al. (hereinafter "Pandey’598") teaches the export tool and/or the library can be downloaded on a client device and used multiple different times. For example, the export tool and/or the library can be stored in the cache of a browser or stored permanently on the client device. The export tool and/or the library can be downloaded upon use and/or upon a need at the client device. After the export tool and/or the library has been downloaded, it may be invoked by any one of multiple different rich internet application client without requiring and additional download of the export tool and/or library (column 6, lines 55-67),  but  Pandey does not teach identify a classification of the device from a plurality of device classifications each of which is characterized by one or more device capabilities; determine based on the classification of the device a subset of user interface components of a set of user interface components stored in the non-transitory memory, subsets thereof being operative to implement at least one of a set of functions to facilitate access to at least a portion of the service, each of the set of user interface components being characterized by at least one requisite capability of the device indicated by the classification of the device; generate a user interface to facilitate access to the service based on the determined subset of user interface components; provide the user interface to the device such that the device may facilitate use of the functions implemented thereby by a user of the device to access at least a portion of the service enabled thereby; and cache the first user interface so that for a subsequent request by a device belonging to the classification of the first device, data for the first user interface may be provided immediately as claimed. The same reasoning applies to claim 11. Accordingly, claims 11-12, 14-20 are allowed.
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                               Conclusions
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452